Title: The American Commissioners to Francis Coffyn, 26 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Coffyn, Francis


<Passy, June 26, 1778: We have your letters of the 18th and 19th, referring to an earlier one about a surgeon’s bill. Give the surgeon what you think fair, after making the deduction mentioned. We thank you for your news, and approve sending intelligence to America by every opportunity. The seamen you speak of should be sent to Brest or Nantes, to serve on our frigates; Mr. Schweighauser will find them employment, or preferably they may serve with Mr. Amiel. We enclose his instructions and commission, and a bond to be executed with him.>
